DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated July 8, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fenech, III et al. (USPN 9,676,537) in view of Moehlenbrock et al. (USPN 7,681,732) and Lyzenga (USPGPub 2014/0185965 A1).

Fenech, III et al. disclose a package label (Figure 36; Abstract; Column 13, lines 52 – 55) comprising a first ply, a second ply, and a first edge, wherein the second ply comprises a pull tab comprising a first boundary adjacent the first edge, a second boundary opposing the first boundary (Figure 36; Abstract), and a first adhesive free area (Figure 36, #1078), wherein the adhesive free areas may take on a variety of shapes and orientations (Figures, wherein the reference numbers end in “78”) and 5a frangible area adjacent the second boundary and positioned apart from adhesive free area (Figures 6 - 8, #50), wherein the frangible area comprises multiple lines of weakness forming a discontinuous series of shapes (Figures 6 - 8, #50) as in claim 1.  With respect to claim 2, the discontinuous series of shapes is formed in the absence of a linear first line of weakness that connects the discontinuous series of shapes from 10a first end of the frangible area to a second end of the frangible area (Figures 6 - 8, #50).  Regarding claims 3 and 4, the frangula area prevents an object from being inserted underneath the pull tab to access contents of a package body, and the package label tears at the frangible area when an object is inserted underneath the pull tab (Figure 36, #1064, wherein the seal prevent access while causing undesired tearing when forced).  For claim 5, 15the discontinuous series of shapes comprises a series of linear shapes (Figure 35, #986).  In claim 7, 20the discontinuous series of shapes comprises a series of non-linear shapes (Figures 6 - 8, #50).  With regard to claim 8, each of the shapes within the discontinuous series of shapes has an open geometry shape (Figures 6 - 8, #50).  As in claim 10, the first boundary of the pull tab is positioned at an approximate center of the first edge (Figures; Column 4, lines 35 – 67).  With respect to claim 11, the first ply comprises a second line of weakness (Figures).  Regarding claim 12, the first ply comprises a sealant layer adapted to 5seal the package label to a package body (Column 4, lines 14 – 29; Column 9, lines 26 – 43).  For claim 13, each of the first ply and the second ply comprises multiple layers (Column 9, lines 26 – 65). In claim 14, the second ply comprises a removable adhesive layer adapted to peelably reseal the package label to a package body (Column 9, line 66 to Column 10, line 21).  However, Fenech, III et al. fail to disclose an adhesive deadener area, a first half of the linear shapes forms a 30 ° angle with the second boundary and a second half of the linear shapes forms a 150 ° angle with the second boundary, the discontinuous series of shapes comprises a 25combination of linear shapes and non-linear shapes,10 the package label is sealed to a package body, and the package body is a tray.

Moehlenbrock et al. teach a package label (Figures; Abstract) a first ply, a second ply, and a first edge, wherein the second ply comprises a pull tab comprising a first boundary adjacent the first edge, a second boundary opposing the first boundary (Figures; Abstract), and an adhesive deadener area (Figure 11, #104; Column 5, lines 15 – 22), a package comprising the package label the package label sealed to a package body (Figures 20 and 29), and the package body is a tray (Figures 20 and 29) for the purpose of forming a package label that has tamper evident abilities (Column 1, line 9 – 11).  

	Lyzenga teach a package label (Figures; Paragraph 0006) having an adhesive deadener area (Figures 3 and 4, #38), a first line of weakness adjacent the second boundary and positioned apart from the first adhesive deadener area (Figures 3 and 4, #26), and wherein the first ply is not coextensive with the second ply (Figures 3 and 4, #21 and 24) for the purpose of forming an opening in a flexible package (Paragraph 0002).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive deadener adjacent the second boundary and positioned apart from the first adhesive deadener area as part of a package label used with a tray in Fenech, III et al. in order to form a package label that has tamper evident abilities as taught by Moehlenbrock et al. and to form an opening in a flexible package as taught by Lyzenga.

With regard to the limitations of “a first half of the linear shapes forms a 30 ° angle with the second boundary and a second half of the linear shapes forms a 150 ° angle with the second boundary” and “the discontinuous series of shapes comprises a 25combination of linear shapes and non-linear shapes”, Fenech, III et al. teach that the line of weakness may take on a variety of arrangements (Figures 28 – 31, #786; Figures 33 – 35, 986; Figure 36, #1086; Figure 37, #1186; Figure 38, #1286; Figure 40, #1386).  It would have been an obvious matter of design choice to change the shape of the line of weakness, since a modification would have involved a mere change in the line of weakness.  A change in size or shape is generally recognized as being within the level of ordinary skill in the art, absent unexpected results.  MPEP 2144.04 (I) and (IV).

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.

With regard to Applicant’s argument that Fenech does not disclose a frangible area comprising multiple lines of weakness forming a discontinuous series of shapes, and none of the secondary references provide this missing teaching, the Examiner respectfully disagrees. Fenech clearly states that the partial cuts, #50, may take on a variety of configurations (Column 12, lines 59 – 67) as shown in Application 13/300,317, which is also U.S. Patent No. 9,656,783 to Lyzenga et al., which is incorporated into Fenech.  Figures 99 – 144, #2400 a – at of Lyzenga et al. provides a variety of arrangements that include a frangible area comprising multiple lines of weakness forming a discontinuous series of shapes.  Therefore, Fenech clearly discloses the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
August 2, 2022